Citation Nr: 0808213	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-17 295	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an effective date prior to February 4, 2002 
for the grant of service connection for post-operative left 
acoustic neuroma.

2. Entitlement to effective dates prior to February 4, 2002 
for the grant of service connection for various disabilities 
and special monthly compensation (SMC) for loss of use of one 
eye as residuals of service-connected post-operative left 
acoustic neuroma as established by a September 18, 2003 
rating decision.

3. Entitlement to an effective date prior to February 4, 2002 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 

4. Entitlement to an effective date prior to February 4, 2002 
for the grant of Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to September 1970.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2003 rating decision of the Oakland, California 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran requested a Travel Board hearing in his April 
2005 VA Form 9, Substantive Appeal; however, in a September 
2006 statement, his representative indicated that the veteran 
wished to cancel his scheduled hearing and have his case 
forwarded to the Board for consideration.  The case was 
previously before the Board in May 2007 when it was remanded 
in accordance with due process considerations.

The Board notes that these claims were developed as a single 
claim for an effective date prior to February 4, 2002 for 
service-connected disabilities as established by the 
September 18, 2003 rating decision.  However, the effective 
dates for multiple of these claims are considered and 
assigned using different criteria and rationales; hence, the 
Board has recharacterized the issues accordingly.

The issues of entitlement to earlier effective dates for TDIU 
and DEA are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


FINDINGS OF FACT

1. A final November 1999 Board decision reopened and denied 
on de novo review a claim of service connection for a left 
acoustic neuroma.

2. After the November 1999 Board decision, the first 
communication from the veteran that may be construed as a 
claim to reopen a claim of service connection for a left 
acoustic neuroma was received by the RO on January 11, 2000.

3. At the time the veteran's January 11, 2000 communication 
was received, the medical evidence showed that post-operative 
residuals of left acoustic neuroma included peripheral 
neuropathy of the left upper extremity, left-sided facial 
paralysis, blindness in the left eye and loss of use of the 
left eye, left ear hearing loss, and left ear tinnitus.  


CONCLUSIONS OF LAW

1. An effective date of January 11, 2000 (but no earlier) is 
warranted for the award of service connection for left 
acoustic neuroma.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2007).

2. Effective dates of January 11, 2000 (but no earlier) are 
warranted for the September 18, 2003 rating decision awards 
of service connection for various disabilities and SMC for 
loss of use of one eye.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the September 2003 rating decision that is on appeal 
granted service connection for the various disabilities at 
issue and SMC for loss of use of one eye and assigned 
effective dates for these awards, statutory notice had served 
its purpose and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
March 2005 statement of the case (SOC) provided notice on the 
"downstream" issues of effective dates of awards and 
readjudicated the matters after the veteran and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Notably, a March 2006 letter 
provided the veteran with notice regarding the effective 
dates of awards; in an April 2006 response to this notice, 
the veteran indicated that he did not have any other 
information or evidence to give to VA to substantiate his 
claims.

All evidence relevant to the veteran's claims has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claims. 


B.	Legal Criteria, Factual Background, and Analysis

General Effective Date Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

Grant of Service Connection for Left Acoustic Neuroma

A November 1999 Board decision reopened and denied on de novo 
review the veteran's claim of service connection for left 
acoustic neuroma.  That decision is final, subsumed any prior 
rating decisions in that matter, and is a legal bar to the 
assignment of an effective date earlier than the date of the 
decision.  38 U.S.C.A. §§ 7104, 5109A; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  
Such bar may only be removed by a prevailing motion of clear 
and unmistakable error (CUE) in the decision or a prevailing 
motion for reconsideration (both made directly to the Board).  
See 38 C.F.R. §§ 20.1000, 20.1001, 20.1400, 20.1404.  The 
Board notes that several statements from the veteran 
throughout the appeal period appear to allege errors in the 
November 1999 Board decision; however, these statements do 
not clearly and specifically set forth the alleged clear and 
unmistakable errors of fact or law; the legal or factual 
basis for such allegations, and why the result would have 
been different but for the alleged error.  38 C.F.R. 
§ 20.1404(b).  [Notably, a July 2001 Board decision dismissed 
without prejudice an earlier motion alleging CUE in the 
November 1999 Board decision because it did not comply with 
these requirements.]  In an effort to provide the veteran 
with an opportunity to obtain assistance with developing and 
properly filing a CUE claim, the Board remanded the current 
appeal in May 2007 to give his representative an opportunity 
to consult with the veteran and to assist him in submitting a 
CUE claim that complied with the requirements of 38 C.F.R. 
§ 20.1404.  A November 2007 statement from the veteran's 
representative indicates that the veteran told his 
representative to do what the representative thought was best 
and that the representative determined it was in the 
veteran's best interest to not pursue a CUE claim in a prior 
Board decision.  Hence, as the veteran and his representative 
are not alleging CUE, the November 1999 Board decision is a 
legal bar to an effective date prior to the date of the 
decision.  Rudd, 20 Vet. App. at 299-300.

The Board notes, however, that the July 2001 Board decision 
dismissing without prejudice the veteran's allegations of CUE 
in the July 1999 Board decision is not a final decision on 
the merits of a claim of service connection or of a claim to 
reopen that would preclude the Board from granting the 
veteran an effective date prior to July 2001.  See 38 C.F.R. 
§ 20.1409 (dismissal without prejudice is not a final 
decision of the Board); but see Canady v. Nicholson, 20 Vet. 
App. 393, 400-401 (2006) (finding that a Board decision 
dismissing without prejudice is final with respect to whether 
the United States Court of Appeals for Veterans Claims 
(Court) can review the appropriateness of the dismissal).  

The veteran's formal claim to reopen his claim of service 
connection for left acoustic neuroma was received by the RO 
on February 4, 2002.  The question before the Board is 
whether subsequent to the November 1999 Board decision and 
prior to February 4, 2002, he communicated an intent to 
reopen his claim seeking service connection for left acoustic 
neuroma.  The record reflects that in a letter received by 
the RO on January 11, 2000, the veteran submitted a July 1999 
letter from Dr. R. S. that was not previously of record.  The 
veteran indicated that he was submitting this letter in 
conjunction with his request for a decision regarding service 
connection for acoustic neuroma and asking that VA help him 
develop his claim.  Notably, a March 2000 letter from the RO 
to Senator Boxer acknowledges that the veteran had submitted 
the July 1999 letter from Dr. R. S., that the letter had been 
submitted to the rating board to determine if the information 
was sufficient to reopen the claim, and that the veteran 
would be notified of any decision made.  However, the RO did 
not readjudicate the veteran's claim until the September 2003 
rating decision which granted him service connection for a 
left acoustic neuroma.  

The veteran has continuously prosecuted this claim to reopen 
since January 11, 2000.  Specifically, in February, April, 
June, and October 2000 and February and November 2001 
correspondence he continued to submit new documents and 
arguments in support of his claim and asked for 
reconsideration based on these new documents and arguments.  
While many of these submissions included allegations 
regarding errors in prior VA decisions, as he continued to 
submit evidence to support reopening a claim of service 
connection, they can also be viewed as statements submitted 
in conjunction with a claim to reopen.  Hence, the Board 
finds that the earliest communication of record evidencing an 
intent to file to reopen his claim of service connection for 
a left acoustic neuroma after the November 1999 Board 
decision is the communication received at VA on January 11, 
2000.  See 38 C.F.R. § 3.155.  

The veteran has argued that he is entitled to an effective 
date back to at least November 1999, because his claim should 
have been reconsidered under the VCAA.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board notes that 
the VCAA allowed for the readjudication of certain claims 
decided by VA between July 14, 1999 and November 9, 2000.  In 
order for a claim to be readjudicated under this section, it 
must have been denied as not well-grounded and a claimant 
must have requested readjudication, or the Secretary made a 
motion for readjudication, not later than two years after the 
date of the enactment of the VCAA.  The veteran's January 11, 
2000 claim to reopen does not qualify as a claim for 
readjudication under these provisions.  First, the November 
1999 Board decision specifically noted that the claim was not 
being denied on the basis of whether it was well-grounded as 
it was being adjudicated under 38 C.F.R. § 3.311, which 
delineates special procedures used to adjudicate claims based 
on exposure to ionizing radiation.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996).  Additionally, in order for a claim 
to be readjudicated under the VCAA, a claimant had to request 
readjudication based on enactment of the VCAA within two 
years of November 9, 2000.  The veteran did not file a 
request for readjudication under the VCAA during that time 
period.  He initially raised this argument in his September 
2004 notice of disagreement, more than two years after 
enactment of the VCAA.  Notably, the veteran's claim was 
reopened because he submitted new and material evidence; he 
is not entitled to an earlier effective date on the basis of 
his claim being readjudicated under the VCAA, as it did not 
qualify for readjudication under these provisions.  

The veteran also has argued that he is entitled to an earlier 
effective date based on a revision to 38 C.F.R. § 3.311 that 
recognized tumors of the brain and central nervous system as 
radiogenic diseases.  The Board notes that this regulation 
change became effective on September 6, 1994 and the November 
1999 Board decision considered and applied this revision.  59 
Fed. Reg. 45975-01 (Sept. 6, 1994).  The veteran is not 
entitled to an earlier effective date based on a change in 
the regulations, as the November 1999 decision is a bar to an 
effective date prior to the date of the decision and it fully 
considered this regulation change.  

The veteran is entitled to an effective date of January 11, 
2000, based on the RO's receipt of his earlier claim to 
reopen his claim of service connection for left acoustic 
neuroma; however, the preponderance of the evidence is 
against the assignment of an effective date prior to January 
11, 2000.  

Grant of Service Connection for Various Disabilities and SMC 
as Established by the September 18, 2003 Rating Decision

The September 2003 rating decision granted service connection 
for several other disabilities that are residuals of the 
service-connected left acoustic neuroma: peripheral 
neuropathy of the left upper extremity; left-sided facial 
paralysis; blindness in the left eye; left ear hearing loss; 
and left ear tinnitus.  SMC based on loss of use of one eye 
was also granted.  While the veteran did not specifically 
file a claim for these residual disabilities, the RO inferred 
claims for them based on the evidence of record and found 
that they were post-operative residuals of the service-
connected left acoustic neuroma and had existed since 
surgeries completed between 1978 and 1981.  Thus, he was 
entitled to service connection for these disabilities and for 
SMC, effective from the date of his claim to reopen a claim 
of service connection for left acoustic neuroma.  As the 
medical evidence of record shows these disabilities were 
incurred as a result of surgeries performed for left acoustic 
neuroma between 1978 and 1981, they also existed at the time 
of the veteran's January 11, 2000 claim to reopen.  Hence, 
entitlement to service connection for these disabilities 
arose when service connection for post-operative left 
acoustic neuroma became effective and all the requirements 
for secondary service connection were met.  38 C.F.R. 
§ 3.310.  Resolving reasonable doubt in favor of the veteran, 
the Board finds that service connection for the above cited 
disabilities and SMC for loss of use of one eye granted by 
the September 18, 2003 rating decision should be made 
effective from January 11, 2000, the date VA received the 
veteran's claim to reopen a claim of service connection for 
left acoustic neuroma.  38 C.F.R. § 5110; 38 C.F.R. § 3.400.  
As service connection for post-operative left acoustic 
neuroma was not in effect prior to January 11, 2000, the 
veteran is not entitled to an effective date prior to that 
date for the award of service connection for any disability 
secondary to the neuroma.


ORDER

An effective date of January 11, 2000 (but no earlier) is 
granted for the award of service connection for left acoustic 
neuroma and various secondary disabilities and SMC as 
established by a September 18, 2003 rating decision, subject 
to the regulations governing payment of monetary awards.


REMAND

The September 18, 2003 rating decision also granted 
entitlement to TDIU and DEA, both made effective February 4, 
2002.  A claim for TDIU is essentially a claim for an 
increased rating and the effective date of an award on such 
claim is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date of the award is the later of 
the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  For 
purposes of DEA under 38 U.S.C. Chapter 35, basic eligibility 
exists if, among other things, the veteran was discharged 
from service under conditions other than dishonorable and has 
a permanent and total service-connected disability.  
38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  

As the claims for earlier effective dates for TDIU and DEA 
claims require determinations as to whether the veteran's 
service-connected disabilities rendered him unemployable or 
permanently and totally disabled due to service connected 
disabilities prior to February 4, 2002, the Board finds that 
it is necessary to remand the claims for initial 
readjudication by the RO based on the above favorable 
decisions.

Accordingly, the case is REMANDED for the following:

1.	The RO should implement the earlier 
effective dates granted by the Board above, 
and readjudicate the issues of entitlement 
to an effective date prior to February 4, 
2002 for the grants of TDIU and DEA in 
light of such grants.  The RO should notify 
the veteran of their decision on these 
claims.  He should be asked if he is 
satisfied by the determinations made.  If 
he expresses continued disagreement with 
the effective dates assigned for TDIU and 
DEA, the RO should issue an appropriate 
supplemental SOC in these matters and 
afford him and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


